ORDER
Appellant filed a petition for rehearing and rehearing en banc.
Chief Judge Wilkins and Judges Williams and Gregory voted to deny a panel rehearing.
A member of the Court requested a poll on the petition for rehearing en banc. A majority of the judges in active service voted to deny rehearing en banc. Judges Wilkinson, Widener, Niemeyer, Luttig, and Shedd voted to grant rehearing en banc. Chief Judge Wilkins and Judges Williams, Michael, Motz, Trader, King, and Gregory voted to deny rehearing en banc.
The Court denies the petition for rehearing and rehearing en banc.
Chief Judge Wilkins wrote an opinion concurring in the denial of rehearing en banc, in which Judges Williams, Motz, King, and Gregory joined. Judge Widener wrote a dissenting opinion. Judge Wilkinson wrote a dissenting opinion, in which Judge Niemeyer joined. Judge Luttig wrote a dissenting opinion.
Entered at the direction of Chief Judge Wilkins for the Court.